Title: To George Washington from John Jameson, 2 October 1780
From: Jameson, John
To: Washington, George


                  
                     Sir,
                     North Castle New Purchase Octr 2d
                     1780
                  
                  I have just received information that about six thousand Men are
                     embarked & embarking some say they are destined for Rhoad Island some
                     for Pensylvania and others that they are going to Virginia It is said that all
                     the Pennsylvania Refugees are to go on Board the Fleet It is also said that
                     part of their Cavalry are to go. The Man I wrote to you about in my last
                     Letter is up in this neighborhood he tells me that he has been inform’d that
                     most of the People that were friends to America in New York are confined he is
                     very desirous to move his family from the lines but says that he is not able.
                     A party of the inhabitants and some of my Men have killed two of Delancays Men
                     and taken three Prisoners one of the Prisoners was so badly wounded that he
                     was left on Parole The inhabitants are very desirous to have the Prisoners
                     exchanged for some Men of their own Company that are Prisoners now in the
                     Sugar house. I am with esteem Your Excellencys most Obedient & very
                     humble Servant.
                  
                     John Jameson
                  
               